Title: From Thomas Jefferson to Nicholas Lewis, 17 September 1787
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Paris Sep. 17. 1787.

I wrote you last on the 29th. of July. It appeared probable at that time that the affairs of Holland would involve Europe in war. They have become more difficult since, and to render this issue still more inevitable war has been actually declared by the Turks against the Russians, and that under such circumstances as render all accomodation hopeless. How the powers of Europe will arrange themselves depends on negotiations actually carrying on, and probably it will not be till spring that we shall see them generally engaged. I think France must certainly take a part, and in that event I hope, and believe, that England will also be engaged in it.
I take the liberty of putting under your cover the inclosed letter for Monsr. de Rieux. It is from a relation of his, widow to one of the king’s counsellors, who is very wealthy, and much disposed to assist him. This letter from her authorizes him to draw on her for fifteen thousand livres, equal to about six hundred pounds sterling with which it is her expectation he will purchase negroes and necessaries to stock his farm. She was more encouraged to make this advance to him, on my assuring her that you would be so good as to aid him with your counsel in laying it out to greatest advantage. Perhaps a part of it might be well employed in buying a small peice of good land so situated as that it might be enlarged in case of any future aids from the same quarter. In general I will  take the liberty of recommending him to your friendly offices. His connections here are not only respectable but splendid; and the lady who sends him the present sum, tells me that in the disposition of her estate after her death she allots him about twelve thousand guineas certainly, and perhaps more. She is between 50. and 60. years of age. That he may be able to obtain a favourable exchange for his bills, I have inclosed to him a letter, wherein I undertake to ensure the punctual paiment of his bills, by authorizing and desiring you to indorse my name on them; which I am now to ask the favor of you to do to the amount of 15000 livres.
I cultivate in my own garden here Indian corn for the use of my own table, to eat green in our manner. But the species I am able to get here for seed, is hard, with a thick skin, and dry. I had at Monticello a species of small white rare ripe corn which we called Homony-corn, and of which we used to make about 20. barrels a year for table use, green, in homony, and in bread. Great George will know well what kind I mean. I wish it were possible for me to receive an ear of this in time for the next year. I think too it might be done if you would be so good as to find an opportunity of sending one to Mr. Madison at New York, and another to Mr. A. Donald at Richmond. More at your leisure I would ask you to send me also an ear of two of the drying corn from the Cherokee country, some best watermelon seeds, some fine Cantaloupe melon seeds, seeds of the common sweet potato (I mean the real seeds and not the root which cannot be brought here without rotting) an hundred or two acorns of the willow oak and about a peck of acorns of the ground oak or dwarf oak, of the kind that George gathered for me one year upon the barrens of buck island creek. As these will be of some bulk, I will ask the favor of you to send them to Mr. Donald at Richmond who will find a conveiance for them to Havre. Perhaps I should do better to trouble Mrs. Lewis with this commission; I therefore take the liberty of recommending myself to her. The failure of the former attempt to send bacon hams to me discouraged me from proposing the attempt again. Yet I should think Mr. Donald could get them to me safely. A dozen or two would last me a year, would be better than any to be had on this side the Atlantic, which, inferior as they are, cost about a guinea apiece.
I shall be anxious to hear from you the prospect of renting my estate. I look forward to it as my only salvation. My daughters are well and desire to be remembered to your family whom they recollect  with affection. Be so good as to join me also in assurances of respect and esteem to Mrs. Lewis, your son, and the young ladies, and to believe me to be with much sincerity dear Sir your friend and servant,

Th: Jefferson

